Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
1.	This is in response to application filed on 6/6/2022 in which claims 1-20 are presented for examination.

Information Disclosure Statement
2.	 The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


     Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lang (US 2011/0055005), (hereinafter, Lang) in view of Dixon et al., (US 2015/0348095), (hereinafter, Dixon). 

Regarding claims 1, 8 and 15, Lang discloses a non-transitory computer readable storage medium/method/system comprising stored instructions, the instructions when executed cause at least one processor to:
 detect a plurality of devices physically located with a venue based on signals emitted from the devices, each device associated with a user (= mobile device 160 may be identifiable on system 10 by using mobile client application 176 that communicates with the server 11, see [0054 and 0061]);
 receive, from the anonymization server (= encrypting and anonymizing all data, see, [0076]), a first set of anonymous identifiers corresponding to the users associated with devices that were physically located within the venue (= end user registers with system 10, see [0061]; and system server 20 confirms the presence of client software program 176 on the mobile device 160, see [0062-63]; and advertiser who created ad 25, see [0067]; whereby names of end users who receive ad 25 is being associated with the “first set of anonymous identifiers”);
 receive, from a content distribution system (= advertiser who created ad 25, see [0067]), a second set of anonymous identifiers corresponding to users that were served content (= ad 25) by the content distribution system (= when advertiser signs for service 11, an advertiser file is created on server 20; and ad 25 is then created and stored on in file 85; and the advertiser then instructs  server 20 when to deliver the ad 25 to an end user; and the ad 25 includes a unique id number, see [0067-68]; whereby the information/identification of an end user who receives ad 25 and completed transactions, are being associateed with the “second set of identifiers corresponding to users”);
 select a subset of the plurality of devices corresponding to users that were served content by the content distribution system and that subsequently visited the venue based on a comparison of the first set of anonymous identifiers and the second set of anonymouse identifiers (= if user 12 the visits a store operated by the advertiser or a store where the ad 25 will be honored, and the completes a sale transaction for products listed on in the ad 25, the sale must be recorded, see [0069]; and once the sale transaction folder 94 is available to system 20, the name matching software program 34 then examines the names of end users who received ads 25 and names of customers in the sales transaction folder 94, see [0071]); and
 provide, to an entity associated with the venue, a report comprising selected subset of the plurality of devices (= a report generation software program 44 is then used to analyze and present the information in total matches file 998 in a final report, see [0072 and 0075]).
Lang explicitly fails to disclose the claimed limitations of: “a report comprising demographic information for the selected subset of the plurality of devices.”
However, Dixon, which is an analogous art equivalently discloses the claimed limitations of:
“ a report comprising demographic information for the selected subset of the plurality of devices” (= process for measuring advertising effectiveness includes first and second user’s profile that includes demographic data, see [0017]).
            Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Dixon with Lang for the benefit of achieving a communication system that includes methods of measuring effectiveness of an advertisement. 

Regarding claims 2, 9 and 16, as mentioned in claims 1, 8 and 15,  Lang further discloses the non-transitory computer readable storage medium/method/system, wherein the content distribution system receives the second set of anonymous identifiers from the anonymization server (see, [0074, 0076 and 0078]).  

Regarding claims 3, 10 and 17, as mentioned in claims 1, 8 and 15,  Lang further discloses the non-transitory computer readable storage medium/method/system, , wherein the plurality of devices are determined to be located within the venue based on a plurality of device parameters comprising at least one of: a signal strength of a ping, a time of the ping, a dwell time between a first ping and a last ping from a device, hours of operation of the venue, a signal strength of pings from devices that connected to the wireless access point, a manufacturer identifier of MAC address, or employee device data (see, [0093-94]). 

 Regarding claims 4, 11 and 18, as mentioned in claims 1, 8 and 15,  Lang further discloses the non-transitory computer readable storage medium/method/system, wherein the anonymization server converts a user identifier for each user into a corresponding anonymous identifier (see, [0076]).  

Regarding claims 5, 12 and 19, as mentioned in claims 1, 8 and 15,  Lang further discloses the non-transitory computer readable storage medium/method/system, wherein the instructions when executed cause the at least one processor to determine a number of times that a user visited the venue after receiving content corresponding to the venue(see, [0069]).  

 Regarding claims 6, 13 and 20, as mentioned in claims 1, 8 and 15,  Lang further discloses the non-transitory computer readable storage medium/method/system, wherein the instructions when executed cause the at least one processor to identify, from the subset of the plurality of devices, new devices which had not previously visited the venue (= new end users/uncommon name group, see, [0011 and 0071]).  

 Regarding claims 7 and 14, as mentioned in claims 1 and 8,  Lang further discloses the non-transitory computer readable storage medium/method/system, wherein the instructions when executed cause the at least one processor to identify, from the subset of the plurality of devices, new devices which had not previously visited the venue (= mobile device ID, see, [0063]).  
                                       

CONCLUSION 
4.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  
571-272-8566.The examiner can normally be reached on Mon-Sat (6am – 10pm).
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.
         The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. 
           
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Kwasi Karikari/
Primary Examiner: Art Unit 2641.